OPINION OF THE COURT
Per Curiam.
Respondent James J. Harrington was admitted to the practice of law in the State of New York by the Second Judicial Department on December 24, 1964. At all times relevant to the instant proceeding, respondent maintained an office for the practice of law within the First Judicial Department.
The Departmental Disciplinary Committee (the Committee) seeks an order under Rules of the Appellate Division, First Department (22 NYCRR) § 603.4 (g) disbarring respondent on the ground that, following his suspension under 22 NYCRR 603.4 (e) (1) (i) and (iv), he has not appeared or applied in writing to the Committee or this Court for a hearing or reinstatement for over six months since the date of suspension. The Committee notes that there is no record of respondent having filed with the Court or the Committee an affidavit of compliance with the suspension order as required under 22 NYCRR 603.13 (f).
By order entered July 14, 2011, this Court granted the Committee’s motion seeking an order immediately suspending respondent from the practice of law until further order of the Court, under 22 NYCRR 603.4 (e) (1) (i) and (iv), based upon his noncooperation with a Committee investigation into his professional conduct and his failure or refusal to pay a judgment (see 88 AD3d 31 [1st Dept 2011]).
Respondent’s misconduct included his failure to satisfy a Civil Court judgment a client obtained against him following the arbitration of a fee dispute. Additionally, respondent failed to cooperate with the Committee’s investigation into his conduct.
Accordingly, inasmuch as more than six months have elapsed since this Court’s July 14, 2011 suspension order, and respondent has neither appeared nor applied in writing to the Committee or this Court for a hearing or reinstatement, the Committee’s motion to disbar respondent without further notice, under 22 NYCRR 603.4 (g), is granted and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately (see Matter of Karlick, 108 AD3d 81 [1st Dept 2013]; Matter of Claffey, 99 AD3d 201 [1st Dept 2012]).
Tom, J.E, Mazzarelli, Ahdrias, Moskowitz and Richter, JJ., concur.
*203Respondent disbarred, and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof.